'^AO 199A (Rev. fi/97) Order Setting Conditions of Release                                                           age II of^—^
                                                                                                                    Page    o^''      Paees
                                                                                                                                      Pages




                                       United States District CouiiT                                          MAR i A 2019
                                                                                                                                  j
                                                  Eastern          District of         Virginia     1



                    United States of America                           ORDER SETTING CONDITIONS
                                                                                       OF RELEASE
                                 V.


VuUlAfU Sa\-Cd QHKV^I CaseNuntben \\\^-fY]\ -^ i2j
                             Defendant


 IT IS ORDERED that the release of the defendant is subject to the following conditions:

           (1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

           (2) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing before any change in
                 address and telephone number.

           (3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

                  directed. The defendant shall appear at (if blank, to be notified)              United States Dijjtrict Court

                     401 Courthouse Sq., Alexandria. VA         on _
                                                                                             Dale and Time




                                         Release on Persona! Recognizance or Unsecured Bond

  IT IS FURTHER ORDERED that the defendant be released provided that:

 (^ )(4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.
 (       )(5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of

                                                                                                           dollars ($                    )
                 in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                    DISTRIBUTION:       COURT       DEFENDANT   PRETRIAL    SERVICES       U.S. ATTORNEY     U.S. MARSHAL
